Per Curiam.
The application for leave to appeal is denied with costs. Judge Mason properly ruled on the petition filed in the Baltimore City Court for a writ of habeas corpus that the petitioner, who elected to try his own case when he was asked in the trial court if he had counsel, is without standing to claim denial of counsel on habeas corpus. The judge also properly ruled that the petitioner’s claim that he was not afforded an opportunity to summon witnesses absent a demand for compulsory process therefor was not a denial of his constitutional rights. The mere statements (i) that the trial judge would not allow cross-examination, without more, and (ii) that the petitioner was convicted and sentenced without evidence, as Judge Mason pointed out, go to the regu*656larity of the trial and to the sufficiency of the evidence, respectively, both of which are available on appeal, but not on habeas corpus.